 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-MJ-0181-CKD
12                                Plaintiff,            ORDER GRANTING REQUEST                 TO SEAL
                                                        DOCUMENTS
13                          v.
14   LATRYELL JAMES CALDWELL,
     ISMAEL CALDWELL,                                       ATTACHED DOCUMENTS HAVE BEEN
15   SOMPHONG XAI VONGSUWAN, and                            APPROVED FOR FILING UNDER SEAL
     TONY THATSANA,
16
                                 Defendants.
17

18

19          Pursuant to Local Rule 141(b), and based on the representations contained in the government’s

20 Request to Seal, IT IS HEREBY ORDERED that the documents referenced in the government’s Request

21 to Seal shall be SEALED until further order of the Court. It is FURTHER ORDERED that access to the

22 sealed documents shall be limited to the Court, authorized court personnel, and the government.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990), and United States v. Doe, 870 F.3d 991 (9th

25 Cir. 2017). The Court finds that, for the reasons stated in the government’s Request to Seal, sealing the

26 documents referenced in the government’s Request to Seal serves a compelling interest. The Court

27 further finds that, in the absence of closure, the compelling interests identified by the government would

28 be harmed. The Court further finds that there are no additional alternatives to sealing the above-described

      ORDER GRANTING REQUEST TO SEAL DOCUMENTS          1
 1 document that would adequately protect the compelling interests identified by the government.

 2         SO ORDERED.

 3 Dated: October 5, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER GRANTING REQUEST TO SEAL DOCUMENTS        2
